Citation Nr: 0909847	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for left knee 
osteochondroma, status post surgery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to October 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  

The Veteran testified from Winston-Salem, North Carolina, 
before the undersigned Acting Veterans Law Judge in 
Washington, DC, in a video-conference hearing in February 
2009.  A transcript of that hearing has been made and added 
to the record. 


FINDINGS OF FACT

1.  The Veteran sustained an in-service injury of left knee 
contusion with ecchimosis in April 1980 during active 
service, and chronic left knee symptoms during service.  

2.  The Veteran experienced continuous left knee symptoms 
after service, including until an October 1985 excision of 
osteochondroma.

3.  The competent evidence raises a reasonable doubt as to 
whether the Veteran's currently demonstrated left knee 
disability, which includes status post left knee 
osteochondroma, arthralgia, genu valgus, and mild chronic 
strain, are due to trauma of left knee contusion sustained 
during the Veteran's active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, status 
post left knee osteochondroma, arthralgia, genu valgus, and 
mild chronic strain, were incurred during active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VCAA and implementing regulations apply in the instant case.  
The Board finds that all pertinent mandates of VCAA and 
implementing regulations are essentially met as to the claim 
addressed on the merits herein.  To the extent that the 
action hereinbelow is fully favorable to the Veteran (grant 
of service connection for left knee disability), further 
discussion of VA's fulfillment of VCAA is not necessary at 
this time.  

Service Connection Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.  

Service Connection for Left Knee Disability

As part of a VA Form 21-4138 dated in August 2006, the 
Veteran claims that her left knee surgery was a direct result 
of her April 1980 in-service injury and contusion of the left 
knee.  She also contends, and has testified, that following 
the April 1980 left knee contusion injury she experienced 
chronic left knee symptoms during the remainder of active 
duty service, and continued to experience continuous post-
service left knee symptoms that led directly to post-service 
surgery in 1985, and that she has continued to experience 
left knee symptoms since then. 

After a review of all the evidence of record, the Board finds 
that the Veteran sustained an in-service injury of left knee 
contusion with ecchimosis in April 1980 during active 
service, and chronic left knee symptoms during service.  At 
the February 2009 personal hearing, the Veteran testified 
that she had left knee pain and swelling for the remainder of 
active duty service following the April 1980 left knee 
contusion, and she was placed on profile.  She further 
testified that she developed a "lump" on the side of the 
left knee that was developing and getting larger.  Service 
treatment records shows that clinical evaluation of the lower 
extremities was reported as being normal in the course of an 
October 1979 "USRA" examination.  The Veteran was treated 
for a left knee contusion in April 1980.  She reported that 
her knee had been swollen for two weeks.  The knee had 
reportedly been bruised on the range.  "Ecchimosis" [sic] 
of the left knee was also noted at that time.  Ecchymosis is 
defined as a purplish patch caused by extravasation of blood 
into the skin.  See Stedman's Medical Dictionary 561 (27th 
ed. 2000).  The Veteran was also placed on a physical 
training profile in April 1980.  A Statement of Medical 
Examination and Duty Status, dated in July 1985, shows that 
an accident occurred while the Veteran was on active duty in 
April 1980.  A line of duty investigation conducted during 
active duty service confirms the left knee contusion injury, 
treatment, and diagnosis.  The Veteran separated from active 
duty service in October 1983.  

The Board also finds that the Veteran experienced continuous 
left knee symptoms after service, including until an October 
1985 excision of osteochondroma.  At the February 2009 
personal hearing, the Veteran testified that left knee pain, 
swelling, "lump," and limitation mobility for left knee 
extension continued after service until her 1985 surgery.  A 
June 1985 health record includes complaints of left knee 
pain.  A June 1985 Report of Medical Examination includes a 
notation to an increased bone density on the medial aspect of 
the left distal femur.  No evidence of fracture, dislocation, 
degenerative changes, or soft tissue abnormalities was noted.  
A September 1985 letter from the Department of the Army notes 
that the Veteran was entitled to follow-up medical care for 
an injury incurred while on "IADT" in April 1980, which was 
during active duty.  

A post-service treatment record dated in October 1985 from 
Walson Army Community Hospital shows that the Veteran 
underwent an excisional biopsy of her left knee.  An 
osteochondroma was removed.  Osteochondroma is defined as a 
benign cartilaginous neoplasm that consists of a pedicle of 
normal bone covered by a rim of proliferating cartilage 
cells.  See Stedman's Medical Dictionary 1282 (27th ed. 
2000).  A January 1986 X-ray report of the left femur shows a 
post-surgical defect in the distal femur secondary to removal 
of osteochondroma.  

At the February 2009 personal hearing, the Veteran testified 
that left knee pain and swelling continued even after the 
1985 removal of osteochondroma of the left knee, and that she 
also subsequently experienced collapsing of the left knee.  
She testified that left knee treatments had included pain 
medication and a knee brace.  A January 1992 letter from a 
private physician, Dr. Banzon, notes that he first treated 
the Veteran in 1989 for left knee pain complaints.  

The Board further finds that the competent evidence is at 
least in relative equipoise on the question of whether 
Veteran's currently demonstrated left knee disability, which 
includes status post left knee osteochondroma, arthralgia, 
genu valgus, and mild chronic strain, are due to trauma of 
left knee contusion sustained during the Veteran's active 
service.  A VA X-ray report dated in April 2007 shows that 
left knee findings included a rounded sclerotic region at the 
distal medial femoral shaft.  This was noted to probably be 
related to the Veteran's remote surgery.  The supplied 
diagnosis was changes at the distal medial femur probably 
related to old surgery.  A private medical record dated in 
April 2007 includes a diagnosis of arthralgia of the knees.  

The Veteran was afforded a VA orthopedic examination in 
September 2007.  The Veteran's claims file was reviewed by 
the examiner.  The Veteran provided a history of incurring a 
left knee injury in 1980 during her period of basic training.  
This led to her requiring surgery in 1985, at which time an 
osteochondroma was removed.  The Veteran reported continuing 
left knee treatment since that time.  Following examination 
of the Veteran's left knee, the examining physician supplied 
a diagnosis of status post left knee osteochondroma, with 
residual pain at surgical site, and residual scar.  Also 
diagnosed was mild left knee genu valgus.

The September 2007 VA examiner described the presence of a 
chronic left knee disability.  The VA examiner, in attempting 
to opine as to whether the Veteran's chronic left knee 
disability was the result of a left knee injury incurred by 
the Veteran during service, indicated that she could not 
supply an opinion without resorting to speculation.  She was 
also unable, without resorting to speculation, to supply an 
opinion concerning whether the October 1985 left knee surgery 
was the result of an in-service knee injury.    

An April 2008 VA MRI (magnetic resonance imaging) report 
concerning the Veteran's left knee shows findings of minimal 
cortical irregularity along the distal anteromedial femur.  
The VA examiner commented that there was a question whether 
this could be related to the prior surgery for 
osteochondroma.  The presence of mild chronic strain was also 
noted.  

A September 2008 letter from a private medical practice shows 
that a Certified Physicians Assistant had reviewed medical 
records relating to the Veteran's left knee disability.  It 
was accurately noted that the Veteran had been treated in 
April 1980 at which time it was reported that she had bruised 
her knee.  It was also mentioned that the knee had been 
swollen for a period of two weeks.  Ecchimosis to the lateral 
knee was also noted to have been reported at that time.  The 
reviewing medical professional also observed that the Veteran 
had, in October 1985, been treated for the removal of an 
osteochondroma, "which according to the literature, can 
result from prior trauma (see attached literature search 
results)."  The Board notes that the referenced medical 
treatise evidence has been associated with the record.  These 
records deal, in pertinent part, with osteochondromas, to 
include the subject of etiology.

Resolving reasonable doubt in favor of the Veteran, status 
post left knee osteochondroma, arthralgia, genu valgus, and 
mild chronic strain, were incurred during active service.  As 
noted, a private Certified Physicians Assistant, in September 
2008, while not providing a medical opinion which tended to 
link the Veteran's currently manifested left knee problems to 
events occurring during the Veteran's service, did 
essentially opine that it was possible that the Veteran's 
osteochondroma removal was a result of her in-service left 
knee trauma.  An opinion is not of record which weighs 
against providing an etiological association between the 
Veteran's current left knee problems and her period of 
service.  To this, as noted, following an examination of the 
Veteran in September 2007, the VA physician determined that 
she could not supply an opinion as to a nexus between the 
Veteran's left knee problems and her period of service 
without resorting to speculation.  

Here, the Board also observes that, as discussed above, there 
exists evidence of both in-service chronicity of left knee 
symptoms and post-service continuity of complaints or 
symptoms - primarily left knee pain and swelling - pertaining 
to the Veteran's left knee.  The 1985 left knee surgery 
occurred five years after the Veteran's in-service knee 
injury, and two years after service separation.  A private 
physician has indicated that he treated the Veteran in 1989 
for left knee pain, and subsequent medical records on file 
show continuing medical treatment afforded the Veteran for 
her left knee.  In essence, based upon review of the medical 
evidence of record, giving the Veteran the benefit of the 
doubt, the competent evidence relates 


her current left knee disability to her active military 
service.  By resolving all reasonable doubt in favor of the 
Veteran, service connection for her left knee osteochondroma, 
status post surgery, is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for status post left knee osteochondroma, 
arthralgia, genu valgus, and mild chronic strain, is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


